Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The indicated allowability of claims 9, 10, 15-17 are withdrawn in view of the newly discovered reference(s) to Webb et al (US Publication no. 20210244200) and
Levinthal (US Patent no. 3788489).   Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Webb et al (US Publication no. 20210244200).
Regarding claim 9, Webb discloses a support caddy comprising: a main support rod (15); a first connector (top collar 20, figure 2)  having a rotational lock (23) to secure the first connector along the main support rod and at least two mounting positions (slots 41); a plurality of product holders (arms with mating portions 110), one of the plurality of product holders being capable of being suspended from any of the at least two mounting positions (41); the first connector includes a first body (40, figures 6-7) with the main support rod (15) extending through the first body and the first body connecting the first connector to the main support rod; the first connector includes a first wedge (interior wall 30, figure 15 squeeze the rod 15 when pin or bolt is tightened through flanges 23, see paragraph [0058]) that locks the first connector to the main support rod; and a first cap (130, figure 11) rotatably mounted to the first body and the first wedge further locks the first connector to the main support rod upon rotation of the first cap (paragraph [0066]).  
Regarding claim 17, Webb discloses a support caddy comprising: a main support rod (15); a first connector (top collar 20, figure 2)  having a rotational lock (23) to secure the first connector along the main support rod and at least two mounting positions (slots 41); a plurality of product holders (arms with mating portions 110), one of the plurality of product holders being capable of being suspended from any of the at least two mounting positions (41); the at least one of the plurality of product holders includes a first frame member (see illustration below) that supports a first tray (as illustrated below); the at least one of the plurality of product holders includes a second frame member spaced from the first frame member that supports a second tray; and the at least one of the plurality of product holders includes a support member interconnecting the first and second frame members (see illustration below).  

    PNG
    media_image1.png
    589
    947
    media_image1.png
    Greyscale

 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US Publication no. 20210244200)  in view of Levinthal (US Patent no. 3788489).    Webb discloses support caddy comprising: a main support rod (15); a first connector (top collar 20, figure 2)  having a rotational lock (23) to secure the first connector along the main support rod and at least two mounting positions (slots 41); a plurality of product holders (arms with mating portions 110), one of the plurality of product holders being capable of being suspended from any of the at least two mounting positions (41);  a secondary support rod (main rod 15 is connected to base rod of base 11, figure 5) connected to the main support rod (15); a second connector (lower connector 20)  having a rotational locking collar (20) that rotates (collet can be adjusted rotationally and then clamped, see paragraph [0058]) to clamp the second connector along at least one of the main support rod and/or the secondary support rod; one of the plurality of product holders (arms 100) capable of being suspended from any one of the at least two mounting positions of the second connector; and the first connector comprises a rotatable cover (130, figures 4 and 11) to lock the plurality of product holders to the first connector.  Webb additionally discloses (per claim 15) wherein the at least one of the plurality of product holders includes a first frame member (arms with connector 110, figure 5) that supports a first tray (the distal flange attached to rear of monitor, figures 2 and 5).  
However, Webb does not disclose the secondary rod is adjustably connected to the main support rod. 
Levinthal teaches a support caddy comprising: a main support rod (66); a first connector (20) having a rotational lock (22 and 38) to secure the first connector along the main support rod and at least two mounting positions (34, 48); and a plurality of product holders (16), one of the plurality of product holders being capable of being suspended from any of the at least two mounting positions; and wherein “the upright generally indicated at 66 may be formed of a tubular metal stock which may comprise a single tube or may be in sections arranged in telescopic relation and in which the lower portion of the upright is suitably secured to a base 68 so that the upright is supported in a vertical position” (see column 2, lines 62-68). Such telescopic rods have the well-known advantage of facilitating height adjustability.
It would have been obvious to one of ordinary skilled in the art to have modify the main rod of Webb such that it is connected to a secondary rod in a telescopic manner as taught by Levinthal for the well-known advantage of facilitating height adjustability.
Regarding claim 16, Webb discloses wherein the at least one of the plurality of product holders includes a second frame member (right arm 110 , figure 5) spaced from the first frame member (left arm 110, figure 5) that supports a second tray (figure 5).  
Claims 3-6 and 11-14 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate support caddy with connectors having plural mounting positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc